MEMORANDUM **
Michael Paul Williams, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a) of the Prison Litigation Reform Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Williams did not properly exhaust prison grievance procedures prior to filing suit in federal court. See Woodford v. Ngo, 548 U.S. 81, 83-84, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (holding that § 1997e(a) cannot be satisfied “by filing an untimely or otherwise procedurally defective administrative grievance or appeal”).
Williams’ remaining contentions are unpersuasive.
We deny Williams’s motion to submit a late exhibit, which we construe as a motion to supplement the record on appeal. See United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (explaining that documents not presented to the district court are not part of the record on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.